DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al. (US Publication 2009/0183033 A1).
In regards to claim 1, Ando et al. (US Publication 2009/0183033 A1) teaches, a gateway device, comprising:  a plurality of transceivers that are connected to a plurality of communication buses in a one-to-one manner (see figure 1, ECUs 100 connected via the CAN bus to the Data link connector 450); and at least one switch element that connects two communication buses having different priorities among the plurality of communication buses (see paragraph 6; when there are a plurality of communication devices in which the data are queued, the data of the highest-priority communication device on the basis of the ID code from among those communication devices flow through the CAN bus prior to the other queued data)
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsudaira et al. (US Publication 2018/0191488 A1).
In regards to claim 1, Matsudaira et al. (US Publication 2018/0191488 A1) teaches, a gateway device, comprising:  a plurality of transceivers that are connected to a plurality of communication buses in a one-to-one manner (see figure 8, in vehicle ECUs 102-105 connected by the CAN bus 106); and at least one switch element that connects two communication buses having different priorities among the plurality of communication buses (see paragraph 70; when multiple ECUs 102-105 simultaneously transmit the data to the bus 106, arbitration is performed in the arbitration phase AP1 and the communication having high priority is performed by using the bus 106).
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated Matsui et al. (US Publication 2012/0243426 A1).
In regards to claim 1, Matsui et al. (US Publication 2012/0243426 A1) teaches, a gateway device, comprising:  a plurality of transceivers that are connected to a plurality of communication buses in a one-to-one manner (CAN transceivers in figure 2 connected via the CAN bus); and at least one switch element that connects two communication buses having different priorities among the plurality of communication buses (see figure 2, the bus line from CAN transceiver 11 and the bus line from CAN transceiver 21 connected to CAN bus; see paragraphs 111 and 114; for example, competition for the CAN bus with the HV-ECU 1 has occurred when the communication unit 221 of the motor ECU 2 tries to output frame data 5 to the CAN bus. In this case, the communication unit 221 gives priority to a data output of the HV-ECU 1, and then outputs the frame data 5 to the CAN bus when the CAN is in the idle state. This is because a priority order of data from the motor ECU 2 is set to be lower than a priority order of data from the HV-ECU 1; when frame data is stored in the transmitting buffer 222, the communication unit 221 of the motor ECU 2 continually outputs each frame data stored in the transmitting buffer 222 to the CAN bus. However, when a competition for the CAN bus with the HV-ECU 1 has occurred, the communication unit 221 of the motor ECU 2 gives priority to data output from the HV-ECU 1).
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to the claims, the cited prior art fails to teach, in combination with the additional limitations, the disconnections of the transceivers from the bus network in the event of the failures.
Prior art Nakamura et al. (US Publication 2013/0185389 a1) teaches with respect to figures 1 and 2, when transmitting the processed data sets to the in-vehicle LANs 31a, 31b, 31c, the in-vehicle gateway apparatus 21 adjusts the transmit time of the processed data sets. With this configuration, when more than one ECUs are respectively coupled to different in-vehicle LANs and the ECUs respectively need to execute processes, which need a synchronization, the ECUs can execute the processes in a synchronization mode based on the predetermined data elements, which 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY P PATEL/Primary Examiner, Art Unit 2466